DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significant” in claim 5 and claim 19 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a computer-readable storage medium includes transitory signals.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-2418799-A to Hewlett Packard Development Co. (“Hewlett”) [provided by Applicant].
As to claim 1, Hewlett  discloses a system (fig. 1), comprising: one or more processors (fig. 1, 104); and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising (para. 0012, The system 100 includes a management system 102 having a processor, such as a computer processor 104, and an associated memory 106 used, for example to store a database of network related information. The processor l 04 performs a computer process which can be stored on a computer readable medium. This program can include path monitoring software to cause the computer processor to be configured to perform the processes described herein): receiving round-trip latencies to destinations over one or more network paths communicatively coupled to the system (para. 0021, An exemplary method performed by the management system 102 traces a route to selected destinations, such as a route from N1 to N2, and stores the packet roundtrip times between each hop along the path; fig. 3, elements 302, 304, 306; para. 0038, Exemplary embodiments are not limited to a single source or destination.  For example, distributed sources (probes) can be configured to each include multiple destinations. Any pair of nodes in a network can be monitored to precisely identify the location of a network slowdown); determining whether at least one of the round-trip latencies exceeds a threshold or exceeds characteristic latencies for connections to the same destination (para. 0027, for each new trace, an exemplary method looks at packet roundtrip time to the destination node and compares the resultant overall roundtrip time to the associated limit. If the limit is exceeded; fig. 3, element 308, YES); in response to the determination, executing a traceroute function to measure hop-to-hop latencies for physical links on network paths where the round-trip latencies exceed the threshold or exceed the characteristic latencies for connections to the same destination (fig. 3, element 302, traceroute; para. 0034, Decision block 320 determines whether eight or more roundtrip ping times exceed the threshold for roundtrip communications between N1to N2; para. 0017, a packet transmitted from a source node N1 to a destination node N2 will pass through three hops (i.e. physical links) along either Path I or Path 2 (i.e. network paths). However, the actual routers which participate in the second and third hops will differ; The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation)); based on the hop-to-hop latencies, identifying one of the physical links that has a highest observed hop-to-hop latency (para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation) is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2); and sending, to a central collecting function, information indicative of the identified physical link for determination of a location of a faulty component (para. 0035, In block 324, a brownout notification can be conveyed to the user as one example of a performance issue. This notification can be conveyed in any desired fashion including, but not limited to, via use of the Figure I display 108. The notification can contain information such as, but not limited to, the source node N1, the destination node N2 and the identification of the two hops where the slowdown is occurring. At this time, the brownout active flag can be set to alert the user).

As to claim 2, Hewlett further discloses the system of claim 1, wherein the determining whether at least one of the round-trip latencies exceeds a threshold or exceeds characteristic latencies for connections to the same destination is based on a value for an observed round-trip latency (para. 0014, roundtrip time exceeds the threshold, i.e. the value of the threshold pertains to the observed roundtrip time).

As to claim 3, Hewlett further discloses the system of claim 2, wherein the value is a fixed threshold (para. 0026, Of course, any other suitable default threshold can be established using any fixed and/or variable parameters in any desired equation).

As to claim 4, Hewlett further discloses the system of claim 2, wherein the value is a minimum value (fig. 3, element 308, is packet roundtrip time from N1 to N2 > threshold (i.e. it is a minimum)).

As to claim 5, Hewlett further discloses the system of claim 2, wherein the value is determined based on a statistically significant number of samples (para. 0026, a default threshold "L" can be "mean + 3 * standard deviation" or "L-M+(3*SQRT(M))", i.e. taking a mean or standard deviation is taking of samples).

As to claim 6, Hewlett further discloses the system of claim 2, wherein the value is determined dynamically per connection (para. 0026, a threshold can be repeatedly recalculated for each hop using information from the statistics table).

As to claim 8, Hewlett further discloses the system of claim 2, wherein the value is determined based in part on congestion control data (para. 0026, Network packet times are considered to follow a Poisson distribution, such that a standard deviation can be calculated, or more accurately, approximated, using the square root of the mean. A default threshold "L" can be used. For example, in an exemplary embodiment, a default threshold "L" can be "mean + 3 * standard deviation" or "L-M+(3*SQRT(M))"; para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation) is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2, i.e. the roundtrip time itself is congestion control data as it is used to correct for slowdown by adjusting the threshold).

As to claim 9, Hewlett discloses a method for identifying faulty links in a networked computing environment (para. 0035, notification can contain information such as, but not limited to, the source node N1, the destination node N2 and the identification of the two hops where the slowdown is occurring, i.e. multiple links identified in fault notification) comprising one or more computing devices (fig. 1, element 102) and one or more network devices (fig. 1, elements within 100), the method comprising: receiving round-trip latencies to destinations over one or more network paths communicatively coupled to the one or more computing devices (para. 0021, An exemplary method performed by the management system 102 traces a route to selected destinations, such as a route from N1 to N2, and stores the packet roundtrip times between each hop along the path; fig. 3, elements 302, 304, 306; para. 0038, Exemplary embodiments are not limited to a single source or destination.  For example, distributed sources (probes) can be configured to each include multiple destinations. Any pair of nodes in a network can be monitored to precisely identify the location of a network slowdown); determining whether at least one of the round-trip latencies exceeds a threshold or exceeds characteristic latencies for connections to the same destination (para. 0027, for each new trace, an exemplary method looks at packet roundtrip time to the destination node and compares the resultant overall roundtrip time to the associated limit. If the limit is exceeded; fig. 3, element 308, YES); in response to the determination, executing a traceroute function to measure hop-to-hop latencies for physical links on network paths where the round-trip latencies exceed the threshold or exceed the characteristic latencies for connections to the same destination (fig. 3, element 302, traceroute; para. 0034, Decision block 320 determines whether eight or more roundtrip ping times exceed the threshold for roundtrip communications between N1to N2; para. 0017, a packet transmitted from a source node N1 to a destination node N2 will pass through three hops (i.e. physical links) along either Path I or Path 2 (i.e. network paths). However, the actual routers which participate in the second and third hops will differ; The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation)); based on the hop-to-hop latencies, identifying one of the physical links that has a highest observed hop-to-hop latency  (para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation) is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2); and sending, to a central collecting function, information indicative of the identified physical link for determination of a location of a faulty component (para. 0035, In block 324, a brownout notification can be conveyed to the user as one example of a performance issue. This notification can be conveyed in any desired fashion including, but not limited to, via use of the Figure I display 108. The notification can contain information such as, but not limited to, the source node N1, the destination node N2 and the identification of the two hops where the slowdown is occurring. At this time, the brownout active flag can be set to alert the user).
As to claim 11, Hewlett further discloses the method of claim 9, wherein the determination of the location of the faulty component is based on individual latency values associated with the physical links (fig. 3, element 302, traceroute; para. 0034, Decision block 320 determines whether eight or more roundtrip ping times (i.e. individual latency values) exceed the threshold for roundtrip communications between N1 to N2; para. 0017, a packet transmitted from a source node N1 to a destination node N2 will pass through three hops (i.e. physical links) along either Path I or Path 2. However, the actual routers which participate in the second and third hops will differ; The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation)).

As to claim 12, Hewlett further discloses the method of claim 9, wherein the determination of the location of the faulty component is based on a value for an observed round-trip latency  (para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation), i.e. observed, is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2).

As to claim 13, Hewlett further discloses the method of claim 9, wherein the determining whether at least one of the round-trip latencies exceeds a threshold or exceeds characteristic latencies for connections to the same destination is based on a value for an observed round-trip latency (para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation), i.e. observed, is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2, i.e. destination).

As to claim 14, Hewlett discloses a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations (para. 0012, The system 100 includes a management system 102 having a processor, such as a computer processor 104, and an associated memory 106 used, for example to store a database of network related information. The processor l 04 performs a computer process which can be stored on a computer readable medium. This program can include path monitoring software to cause the computer processor to be configured to perform the processes described herein) comprising: receiving round-trip latencies to destinations over one or more network paths  (para. 0021, An exemplary method performed by the management system 102 traces a route to selected destinations, such as a route from N1 to N2, and stores the packet roundtrip times between each hop along the path; fig. 3, elements 302, 304, 306; para. 0038, Exemplary embodiments are not limited to a single source or destination.  For example, distributed sources (probes) can be configured to each include multiple destinations. Any pair of nodes in a network can be monitored to precisely identify the location of a network slowdown) communicatively coupled to a networked computing environment (fig. 1) comprising one or more computing devices (fig. 1, element 102) and one or more network devices (fig. 1, elements within 100)); determining whether at least one of the round-trip latencies exceeds a threshold or exceeds characteristic latencies for connections to the same destination  (para. 0027, for each new trace, an exemplary method looks at packet roundtrip time to the destination node and compares the resultant overall roundtrip time to the associated limit. If the limit is exceeded; fig. 3, element 308, YES); in response to the determination, executing a traceroute function to measure hop-to-hop latencies for physical links on network paths where the round-trip latencies exceeds the threshold or exceeds the characteristic latencies for connections to the same destination  (fig. 3, element 302, traceroute; para. 0034, Decision block 320 determines whether eight or more roundtrip ping times exceed the threshold for roundtrip communications between N1to N2; para. 0017, a packet transmitted from a source node N1 to a destination node N2 will pass through three hops (i.e. physical links) along either Path I or Path 2 (i.e. network paths). However, the actual routers which participate in the second and third hops will differ; The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation)); based on the hop-to-hop latencies, identifying one of the physical links that has a highest observed hop-to-hop latency (para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation) is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2); and sending, to a central collecting function, information indicative of the identified physical link for determination of a location of a faulty component  (para. 0035, In block 324, a brownout notification can be conveyed to the user as one example of a performance issue. This notification can be conveyed in any desired fashion including, but not limited to, via use of the Figure I display 108. The notification can contain information such as, but not limited to, the source node N1, the destination node N2 and the identification of the two hops where the slowdown is occurring. At this time, the brownout active flag can be set to alert the user).

As to claim 16, Hewlett further discloses the computer-readable storage medium of claim 14, wherein the determination of the location of the faulty component is based on an overlap of the network paths (para. 0034, fig. 1, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation) is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2 (i.e. and note that as there are two paths from N1 to N2 and they overlap at R1, it is implicit that a slowdown occurs at or after R1)).

As to claim 17, Hewlett further discloses the computer-readable storage medium of claim 14, wherein the determination of the location of the faulty component is based on associated latency values ((fig. 3, element 302, traceroute; para. 0034, Decision block 320 determines whether eight or more roundtrip ping times exceed the threshold for roundtrip communications between N1to N2; para. 0017, a packet transmitted from a source node N1 to a destination node N2 will pass through three hops (i.e. physical links) along either Path I or Path 2 (i.e. network paths). However, the actual routers which participate in the second and third hops will differ; The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation)).

As to claim 18, Hewlett further discloses the computer-readable storage medium of claim 14, wherein the threshold is a fixed threshold or a minimum value (para. 0026, Of course, any other suitable default threshold can be established using any fixed and/or variable parameters in any desired equation; fig. 3, element 308, is packet roundtrip time from N1 to N2 > threshold (i.e. it is a minimum)).

As to claim 19, Hewlett further discloses the computer-readable storage medium of claim 14, wherein the threshold is determined based on a statistically significant number of samples para. 0026, a default threshold "L" can be "mean + 3 * standard deviation" or "L-M+(3*SQRT(M))", i.e. taking a mean or standard deviation is taking of samples), determined dynamically per connection (para. 0026, a threshold can be repeatedly recalculated for each hop using information from the statistics table), based on a network queue size, or determined based in part on congestion control data (para. 0026, Network packet times are considered to follow a Poisson distribution, such that a standard deviation can be calculated, or more accurately, approximated, using the square root of the mean. A default threshold "L" can be used. For example, in an exemplary embodiment, a default threshold "L" can be "mean + 3 * standard deviation" or "L-M+(3*SQRT(M))"; para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation) is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2, i.e. the roundtrip time itself is congestion control data as it is used to correct for slowdown by adjusting the threshold).

As to claim 20, Hewlett further discloses the computer-readable storage medium of claim 14, wherein the determining whether at least one of the round-trip latencies exceeds a threshold or exceeds characteristic latencies for connections to the same destination is based on a value for an observed round- trip latency (para. 0034, The first hop where packet time (e.g., one directional time and/or roundtrip time) exceeds the threshold for that hop (e.g., mean + 3 * standard deviation), i.e. observed, is used to indicate that a slowdown is occurring between this hop and the one before it for communications between N1 to N2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-2418799-A to Hewlett Packard Development Co. (“Hewlett”) [provided by Applicant] in view of U.S. Publication No. 2011/0116375 A1 to Friedman et al. (“Friedman”).

As to claim 10, Hewlett does not expressly disclose the method of claim 9, wherein the round-trip latencies are determined using RDMA transaction time stamps.
Friedman at paras. 0037, 0045 discloses RDMA queue pair data is part of TCP and TCP timestamps  are used to compute round-trip time.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the RDMA queue pair data as taught by Friedman into the invention of Hewlett.  The suggestion/motivation would have been to manage per flow state by a network controller (Friedman, para. 0001).  Including the RDMA queue pair data as taught by Friedman into the invention of Hewlett was within the ordinary ability of one of ordinary skill in the art based on the teachings of Friedman.
As to claim 15, Hewlett does not expressly disclose the computer-readable storage medium of claim 14, wherein the determination of the location of the faulty component is determined using RDMA transaction time stamps.
Friedman at paras. 0037, 0045 discloses RDMA queue pair data is part of TCP and TCP timestamps  are used to compute round-trip time.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the RDMA queue pair data as taught by Friedman into the invention of Hewlett.  The suggestion/motivation would have been to manage per flow state by a network controller (Friedman, para. 0001).  Including the RDMA queue pair data as taught by Friedman into the invention of Hewlett was within the ordinary ability of one of ordinary skill in the art based on the teachings of Friedman.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463